Case: 20-40637     Document: 00516327921         Page: 1     Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 20, 2022
                                  No. 20-40637
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Rhonda M. McLemore,

                                                           Plaintiff—Appellant,

                                       versus

   Walmart Incorporated L.L.C. Texas Stores; Jason W.
   Stewart, Market Manager; Cinthya M. Knowlton, Store
   Manager; Raquel Nunez, Market HR; Josephine Jacobs,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-689


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Rhonda M. McLemore seeks to appeal in forma pauperis (IFP) from
   the dismissal, by summary judgment, of her complaint alleging various forms
   of employment discrimination. McLemore recites broad legal principles


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40637      Document: 00516327921           Page: 2     Date Filed: 05/20/2022




                                     No. 20-40637


   without explaining their application to the facts of her case, and she offers
   random legal and factual conclusions of discrimination or harassment
   without addressing the summary judgment evidence. She thus fails to
   address the district court’s reasons for judgment as set forth in the magistrate
   judge’s thorough and methodical analysis of the summary judgment evidence
   with regard to the elements of each of McLemore’s liberally construed
   claims.
          Her conclusional assertions do not state a constitutional violation and
   are inadequate to preserve an issue for appellate review. See Audler v. CBC
   Innovis Inc., 519 F.3d 239, 255 (5th Cir. 2008); Morrison v. City of Baton Rouge,
   761 F.2d 242, 244, 246 (5th Cir. 1985). In addition, her recitation of legal
   principles without showing how the district court misapplied them is
   tantamount to not appealing. See Brinkmann v. Dallas Cty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Because McLemore fails to identify any nonfrivolous issue for
   appealing the district court’s dismissal, she fails to refute the district court’s
   certification that the appeal is not in good faith. See McGarrah v. Alford, 783
   F.3d 584, 584 (5th Cir. 2015). It is likewise “apparent that an appeal would
   be meritless.” Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
   Accordingly, the IFP motion is DENIED and the appeal is DISMISSED
   as frivolous. Id. at 202 & n.24; see 5th Cir. R. 42.2.




                                           2